Citation Nr: 1309115	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  99-22 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disability other than mood disorder (claimed as anxiety, depression, and stress), to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1970 to February 1972, which includes service in the Republic of Vietnam.  He received the Army Commendation Medal.

This matter initially came before the Board of Veterans' Appeals (Board) from a May 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  In that decision, the RO denied entitlement to service connection for PTSD.

The RO in Waco, Texas currently has jurisdiction over the Veteran's claim.

In November 1999, the Veteran testified at a hearing before a local hearing officer at the RO and a transcript of that hearing has been associated with his claims folder.

In November 2003, the Board remanded this matter for further development.

In August 2005, the Board denied the claim of service connection for PTSD.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In November 2006, the Court set aside the Board's August 2005 decision and remanded the case for readjudication in compliance with directives specified in an October 2006 Joint Motion filed by counsel for the Veteran and VA.

In December 2007, the Board remanded this matter for further development.

In May 2008, the RO granted service connection for mood disorder (claimed as anxiety, depression, and stress).

In February 2011, the Board remanded this matter for further development.

In July 2012, the Board again denied the claim of service connection for PTSD.  The Veteran appealed the Board's denial to the Court.

In December 2012, the Court set aside the Board's July 2012 decision, in part, and remanded the case for readjudication in compliance with directives specified in a December 2012 Joint Motion filed by counsel for the Veteran and VA.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2012).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

An April 2012 VA psychiatric outpatient treatment note included among the Veteran's paperless records in the Virtual VA system reflects that he was scheduled for follow up psychiatric treatment in May 2012 at the VA Medical Center in Shreveport, Louisiana (VAMC Shreveport).  The most recent treatment records from that facility included among the Veteran's paperless records in the Virtual VA system are dated to April 2012.  Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment for a psychiatric disability from VAMC Shreveport from April 2012 through the present, and from any other sufficiently identified VA facility.  

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  If any benefit on appeal remains denied, the agency of original jurisdiction (AOJ) shall issue a supplemental statement of the case.  Thereafter, the case shall be returned to the Board, if in order.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


